Citation Nr: 1023744	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial rating in excess 30 
percent disabling for service-connected post-traumatic stress 
disorder (PTSD), prior to July 29, 1992.

2.  Entitlement to an effective date earlier than August 24, 
1993, for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1970, and was awarded a Purple Heart and a Combat Action 
Ribbon for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which granted an earlier effective date 
of April 2, 1975 for service connection for PTSD, and 
assigned a 10 percent rating.  The Veteran disagreed with his 
rating and subsequently perfected an appeal.   

In an October 2008 rating decision, the RO granted an 
increased initial rating of 30 percent disabling, effective 
April 2, 1975, for the Veteran's service-connected PTSD.  
Although the RO granted an increased rating in excess of 10 
percent disabling, a 30 percent disability rating is less 
than the maximum available rating; thus, the issue of 
entitlement to an increased rating for PTSD remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, 
the issue of entitlement to an increased rating for the 
Veteran's service-connected PTSD is as captioned above.  

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

The Board also notes that in a May 2007 "Statement in 
Support of Claim," VA Form 21-4138, the Veteran indicated 
that he was disagreeing with the effective date of the grant 
of a TDIU, and stated that the Board "remanded" the issue 
of "entitlement to an effective date earlier than August 24, 
1993, for a TDIU" in the May 2005 Board Decision.  The RO 
construed this statement as a notice of disagreement 
regarding an early effective date for a TDIU, and developed 
the claim as such.  See October 2008 Statement of the Case 
(SOC); December 2008 "Appeal to Board," VA Form 9; April 
2009 Supplemental Statement of the Case (SSOC); May 2009 
Veteran's Type-Written Statement (continuing his appeal 
regarding an earlier effective date for a TDIU).  However, 
review of the record reveals that the issue of entitlement 
for an effective date earlier than August 24, 1993, for a 
TDIU was previously denied in the May 2005 Board Decision.  
Thus, the Board construes the Veteran's May 2007 
statement/disagreement as a free-standing claim for an early 
effective date for TDIU, and the appeal for the issue of 
entitlement to an effective date earlier than August 24, 
1993, for a TDIU is appropriately captioned above. 


FINDINGS OF FACT

1.  Prior to July 29, 1992, and as early as April 2, 1975, 
the Veteran's service-connected PTSD was manifested by such 
symptoms as nightmares and flashbacks, insomnia, depression, 
anger, irritability, and withdrawal and isolation from 
others.  There is evidence that the Veteran's ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.  However, there is no evidence showing attitudes 
of all contacts except the most intimate being so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as phantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.

3.  The Board denied an early effective date prior to August 
24, 1993, in a May 2005 Decision.  The Veteran did not appeal 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and such decision became final.  

4.  The Veteran has not raised an argument of clear and 
unmistakable error (CUE) in regard to the unappealed May 2005 
Board Decision that denied entitlement to an effective date 
prior to August 24, 1993, for the award of a TDIU.  


CONCLUSIONS OF LAW

1.  Prior to July 29, 1992, and as early as April 2, 1975, 
the criteria for an increased initial disability rating of 70 
percent, but not higher, for service-connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.132 Diagnostic Code 9400, 9405 (1975); 4.132 
Diagnostic Code 9411 (1988); Fenderson v. West, 12 Vet. App. 
119 (1999).    

2.  The issue of entitlement to an effective date earlier 
than August 24, 1993, for a TDIU, is moot as there is no 
allegation of specific error of fact or law.  38 U.S.C.A. 
§§ 5104, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103, 20.1104 (2009); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist - Increased Rating Claim 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased rating claim, such 
claim arises from his disagreement with the assignment of a 
30 percent initial rating for the PTSD disability following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, no further notice is needed under VCAA 
for the PTSD initial increased rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 
20.1102.   

Further, the Board acknowledges a decision from the Court 
that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 
2009).  In any event, Vazquez-Flores was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial rating after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
and private medical records, and statements submitted by or 
on behalf of the Veteran.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R.  
§ 3.159(c)(1)-(3).  Further, as noted, in October 2009, the 
Veteran was provided with a hearing and testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
Additionally, the evidence of record contains VA examination 
reports dated in April 1982, April 1984, and June 1985.  The 
VA examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).    

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claims for PTSD with major depression 
disorder.



Merits of the Increased Rating Claim

The Veteran was awarded a Purple Heart and Combat Action 
Ribbon for his combat service as a mortarman in Vietnam.  The 
Veteran submitted a claim for service connection for a 
nervous condition on April 2, 1975.  See April 1975 
"Statement in Support of Claim," VA Form 21-4138. 

The Board notes that the Veteran was denied service 
connection for a nervous condition under Diagnostic Code 9405 
in an April 1975 rating decision.  The Board notes that PTSD 
was not recognized as a psychiatric disorder until 1980 as 
such the Board notes the below medical and procedural history 
regarding the Veteran's service connection for a nervous 
condition and current claim for an increased rating for PTSD.
	
Significantly, in March 1974 to April 1974 and January 1975 
to March 1975 Inpatient Treatment Reports from the VA Medical 
Center (VAMC) in Fresno, California, the Veteran was 
initially diagnosed with depressive neurosis.  Psychiatric 
examinations from June 1981 through July 1981 diagnosed 
various disorders including personality disorder and some 
schizoid tendencies.  See June 1981 Mental Health Clinic 
Note, Livermore VAMC; July 1981 Mental Health Clinic Note, 
Livermore VAMC.  From April 1982 compensation and pension 
(C&P) examination, the Veteran has been consistently 
diagnosed with PTSD.  See April 1982 C&P Examination Report; 
August 1983 Inpatient Treatment Report, Fresno VAMC; April 
1984 C&P Examination Report; June 1985 C&P Examination 
Report.

By way of history, the Veteran was initially granted service 
connection for PTSD and rated 10 percent in a June 1982 
rating decision under diagnostic code 9411 (in light of his 
diagnosis of PTSD).  The effective date of the grant of 
service connection for PTSD was September 30, 1981.  The 
Veteran disagreed with the effective date.  In a September 
2006 rating decision, the RO granted an earlier effective 
date to April 2, 1975 (the date of the Veteran's initial 
claim), for service connection for PTSD.  Further, as noted, 
in an October 2008 rating decision, the RO granted an 
increased initial rating of 30 percent disabling, effective 
April 2, 1975, for the Veteran's service-connected PTSD.  The 
Veteran disagreed with such rating.   The Board also notes 
that in a November 1995 rating decision, the rating was 
increased to 70 percent effective from July 29, 1992, under 
diagnostic code 9411, for PTSD, and, this rating was revised 
in a May 1997 rating decision to 100 percent, effective from 
March 4, 1996, and April 1, 1996.  The Veteran has not 
disagreed with the 70 or 100 percent ratings.  His 
disagreement stems from the initial rating of 30 percent in 
effect from April 2, 1975, to July 28, 1992. 

The Board notes that organized psychiatry first recognized 
PTSD as a disorder in 1980. See DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, Third Edition (American Psychiatric 
Association, Feb. 1980) (DSM-III).  PTSD was added to VA's 
Schedule effective April 11, 1980. See 38 C.F.R. Part 4 
(1980).

Prior to that time, VA rated traumatic neurosis as an anxiety 
or depressive disorder and, pursuant to then-existing 
regulations, see former 38 C.F.R.§§ 4.125 and 4.126 (1981), 
had based its psychiatric evaluations on the standards of the 
second (1968) edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM), Second Edition (II). DSM-II made no reference to 
delayed onset of anxiety neurosis. The third edition of the 
DSM (DSM-III) specifically noted that the symptoms of the new 
diagnostic category, PTSD, could "emerge after a latency 
period of months or years following the trauma."

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Effective on April 2, 1975, psychoneurotic disorders were 
evaluated pursuant to 38 C.F.R. § 4.132 (1975). 

Although the Veteran's rating decisions of record indicate 
that the Veteran's psychiatric disability was rated under 
Diagnostic Code 9411 (PTSD) as early as April 2, 1975, the 
Board notes that PTSD was not a recognized psychiatric 
disability until 1980.  Thus, the Veteran's psychiatric 
disability (claimed as a nervous condition and later 
diagnosed as PTSD), is more appropriately rated as an anxiety 
or depressive reaction under 38 C.F.R. § 4.132; Diagnostic 
Code 9400, 9405 (1975), up until April 1982 when the Veteran 
was diagnosed with PTSD (see April 1982 C&P Examination 
Report). 

Under Diagnostic Code 9400 or 9405, a 100 percent rating was 
assigned where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community. Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as phantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. 
Demonstrably unable to obtain or retain employment.

A 70 percent evaluation was provided when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment. 

A 50 percent rating was assigned when there was substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in severe 
industrial impairment. 

A 30 percent rating was assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment. 

A 10 percent evaluation was assigned for less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of moderate social and 
industrial impairment. A noncompensable rating was provided 
when there were neurotic symptoms that may somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability. 38 C.F.R. § 4.132 (1981), 
Diagnostic Code 9400.

The three criteria for a 100 percent rating are independent 
of one another; only one needs to be met to be awarded a 100 
percent disability. Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

During the pendency of the appeal, on February 3, 1988, the 
section of VA schedule for rating disability due to PTSD was 
revised. See 53 Fed. Reg. 21-24 (1988) (effective February 3, 
1988) (codified at 38 C.F.R. 4.132 (1988)). The amended 
criteria changed the prime criterion for a 10 percent rating 
from "moderate" to "mild"; the 30 percent criteria kept 
the first use of "definite" and replaced "considerable" 
with "definite" for the second descriptor (industrial 
impairment); the descriptors for the 50 percent level changed 
from ". . . relationships substantially impaired . . . 
severe industrial impairment," to "considerably impaired . 
. . considerable industrial impairment," respectively; the 
70 percent descriptors changed from "...relationships 
"seriously impaired" . . . pronounced impairment in the 
ability to obtain or retain employment," to "severely 
impaired . . . severe impairment in the ability to obtain or 
retain employment," respectively. Compare section 4.132 
(1975) with 4.132 (1988).  The criteria for the 0 percent and 
100 percent disability ratings were not changed by the 1988 
amendments.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the General Counsel 
of the VA issued a precedent opinion interpreting the terms 
"mild," "definite," and "considerable," as applied in 38 
C.F.R. § 4.132 (1993). See VAOPGCPREC (O.G.C. Prec. 9-93), 59 
Fed. Reg. 4753 (1994). In that opinion, the term "definite," 
the criterion for a 30 percent evaluation, was defined as 
"distinct, unambiguous, and moderately large in degree," 
while the term "considerable," the criterion for a 50 percent 
evaluation, was defined as "rather large in extent or 
degree." Id. The VA, including the Board, is bound by such 
interpretation. 38 U.S.C.A. § 7104(c).

The General Counsel has also determined in analyzing the 
application of the adjectival descriptors of level of 
psychiatric disabilities used in the VA rating schedule, that 
"moderate" (prior to February 8, 1988) and "mild" on or 
after February 8, 1988, are the equivalent. They describe the 
same level of disability. VAOPGCPREC 9-93 (1993) (O.G.C. 
Prec. 9-93 (1993)). 

The VA regulations pertaining to the evaluation of service-
connected mental disorders were again revised effective in 
November 1996. Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. The newly-revised regulations now provide a 
single set of rating criteria, codified at § 4.130, to be 
applied to all service-connected mental disorders, and they 
now require, among other things, that psychiatric diagnoses 
conform to the provisions of the most recent (fourth) edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS ("the DSM IV"). See 38 
C.F.R. § 4.125(a) (2009).

On and after November 7, 1996, under the General Rating 
Formula for Mental Disorders, a 30 percent evaluation will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, in this case, as the effective date of the 
regulation change was November 7, 1996, and the Veteran seeks 
an increased rating prior to July 29, 1992, the regulation 
changes of 1996 do not apply in this case, and the Board will 
base its decision on the regulations in effect prior to 
November 7, 1996.    

Prior to July 29, 1992, evidence relevant to the severity of 
the Veteran's increased rating claim for PTSD with depressive 
neurosis includes a March 1974 to April 1974 Inpatient 
Treatment Report from the Fresno VAMC, which indicates that 
the Veteran was treated as an inpatient for depressive 
neurosis from March 11, 1974, to April 19, 1974.  The Veteran 
reported that he was unable to get along with people and 
suffered irritability and anger.  He indicated that he hit 
his wife and children because he could not control his 
temper, and recounted his military history including serving 
in Vietnam and witnessing his platoon get "wiped out."  His 
psychiatric symptoms included self-destructive tendencies, 
depression, anxiety, guilt, paranoid thinking, and hostility.  
After two weeks of treatment, the psychiatrist noted that the 
Veteran was doing fine and was expected to return to work.

The Veteran returned to inpatient treatment at the Fresno 
VAMC from January 13, 1975, to March 17, 1975.  See January 
1975 to March 1975 Inpatient Treatment Report.  He complained 
of depression, inability to sleep, nervousness, inability to 
do his job, problems with his wife, uncontrollable temper 
including threats he made to others with a gun, and 
aggressive tendencies.  The examiner noted that the Veteran 
was unable to hold a job and required outpatient psychiatric 
treatment.  He was assessed with chronic depressive neurosis.  
From April 1975 to November 1981, the Veteran received 
outpatient psychiatric treatment at the Livermore VAMC.  He 
complained of nervousness, problems sleeping, nightmares, 
flashbacks to Vietnam, fear, paranoia, withdrawal and 
isolation from others, and exaggerated startle response.  See 
April 1975 Meatal Health Clinic Note (complaints of 
nervousness); June 1981 Mental Health Clinic Note (complaints 
of withdrawal and isolation at home and at work); July 1981 
Mental Health Clinic Note (complaints of exaggerated startle 
response when a co-worker dropped a pallet);  September 1981 
Mental Health Clinic Note (complaints of flashbacks of 
Vietnam and avoidance of crowds); October 1981 Mental Health 
Clinic Note ( complaints of nervousness, paranoia, isolation, 
and problems with his wife).  In a November 1981 Mental 
Health Clinic Note, the Veteran complained that treatment was 
not helping him as he spent more time analyzing his situation 
which affected his concentration and ability to be productive 
at work.  He discontinued treatment.     

In April 1982, the Veteran underwent a C&P examination during 
which he complained of exaggerated startle response, 
uncontrollable anger, nightmares, intrusive thoughts of 
Vietnam, paranoia, guilt, social isolation, and depression 
with thoughts of self-destruction.  The examiner noted that 
the Veteran's concentration at work was affected by his 
symptoms including agitation, he is unable to get close to 
people, and he has little interest in social activities.  He 
assessed severe PTSD with psychosocial stressors in the form 
of experience in Vietnam, and an adequate level of 
functioning in the past 12 months.

The Veteran once again returned to inpatient treatment at the 
Fresno VAMC from August 8, 1983, to August 16, 1983.  See 
August 1983 Inpatient Treatment Report.  He stated that he 
sought inpatient treatment for fear of impulsive and 
explosive rage and anger.  The Veteran complained of suicidal 
ideation and fear of self-harm.  The examiner noted that the 
Veteran and his family were involved in a near fatal 
automobile accident, and he recently lost his brother in an 
automobile accident and his cousin in a street fight.  The 
Veteran reported that the death of his brother and his 
automobile accident triggered memories of Vietnam, and since 
the incidents he is experiencing increased nightmares, 
flashbacks, angry outbursts, increased marital arguments, 
survivor's guilt, and anxiety.  The psychiatrist noted that 
the Veteran's level of adaptive functioning was high as he 
was able to hold a job at the Livermore Army Depot for the 
past five years.  Upon mental status examination, the 
psychiatrist noted no delusions or hallucinations, good 
personal hygiene, good judgement but poor insight, and 
helplessness and guilt associated with the Veteran's 
brother's death.

In April 1984, the Veteran underwent another C&P examination.  
He complained of nightmares and flashbacks of Vietnam, 
inability to sleep, avoidance and isolation.  He reported 
that the death of his brother triggered thoughts of Vietnam, 
including him seeing dead bodies.  The Veteran reported 
having a steady job until his 1983 inpatient treatment.  Upon 
mental status examination, the Veteran was noted as oriented 
with no hallucinations or delusions, no disturbance in 
thought process, and no signs of psychosis.  The examiner 
noted that the Veteran was irritable and had anger problems.  
The examiner assessed PTSD and noted that the Veteran was 
reliving Vietnam through flashbacks and nightmares, and he is 
isolated on a social and emotional level with people.  See 
April 1984 C&P Examination Report.  

In a September 1984 statement from the Veteran, he indicated 
that he still has "problems dealing with his Vietnam 
experience" and suffered from fear, anger, irritability, 
uncontrollable temper, depression, guilt, sleep problems, 
nervousness, thoughts of hurting others, nightmares and 
flashbacks.  See September 1984 Type-Written Statement from 
the Veteran.  

From September 1985 to July 1985, the Veteran sought 
treatment for his PTSD disability at the Fresno VAMC.  The 
Veteran complained of anger problems, flashbacks, paranoia 
including thoughts that people were trying to hurt or kill 
him, isolation including feelings of not wanting to leave his 
home, and anxiety.  The Veteran also stated that he cannot 
function at work on his medication.  See June 1985 Mental 
Health Clinic Note.  

In June 1985, the Veteran underwent another C&P examination.  
He complained of nightmares and flashbacks of Vietnam, 
restless sleep, temper problems, and social and emotional 
withdrawal and isolation.  He reported that the death of his 
brother triggered thoughts of Vietnam, including him seeing 
dead bodies.  The Veteran reported having a steady job from 
1977 to 1983, and having short term work thereafter.  Upon 
mental status examination, the Veteran was noted as oriented 
with no hallucinations or delusions, no disturbance in 
thought process, and no signs of psychosis.  The examiner 
noted that the Veteran was irritable, tense, anxious, and 
impatient.  The examiner assessed PTSD.  See June 1985 C&P 
Examination Report.  

Review of the evidence of record reveals no further treatment 
records or other evidence regarding the Veteran's psychiatric 
disability to include PTSD prior to July 29, 1992. 

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms more 
closely approximate the criteria for a rating of 70 percent, 
prior to July 29, 1992, and as early as April 2, 1975.  In 
this case, the Veteran experiences nightmares and flashbacks, 
insomnia, depression, anger, irritability, and withdrawal and 
isolation from others.  The Veteran has consistently reported 
in various medical records and through his testimony that his 
symptoms affect his employment.  However, there is 
insufficient evidence of such symptoms contemplated for a 100 
percent rating such as where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
phantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  In fact, 
upon numerous mental status examinations, the Veteran was 
noted as oriented with no though disorders, delusions or 
hallucinations, or any other inappropriate behavior.  See 
August 1983 Inpatient Treatment Report; April 1984 C&P 
Examination Report; June 1985 C&P Examination Report.  
Although the Veteran's psychiatric symptoms had effects on 
his employment and social functioning, the evidence of record 
does not suggest that the Veteran's symptomatology more 
closely approximates a rating in excess of 70 percent 
disabling.  The Veteran stated that he had employment here 
and there prior to his employment with the government from 
1977 to 1983, and reported employment here and there 
thereafter.  See June 1985 C&P Examination Report; October 
2009 Board Hearing Transcript.  Beyond the Veteran's 
statements, there is no evidence that he could not obtain or 
retain employment during from April 2, 1975, to July 29, 
1992.  The Veteran's symptomatology reflects that his ability 
to establish and maintain effective or favorable 
relationships with people was seriously impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment.  The Board finds that an increased 
disability rating in excess of 70 percent disabling is not 
warranted.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, prior to July 29, 
1992, and as early as April 2, 1975, the Veteran's PTSD 
symptomatology is fully addressed by the respective rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his PTSD disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture prior to July 29, 1992, and as early as April 2, 
1975.  Moreover, while the Veteran's disability interferes 
with aspects of his occupation, such interference is 
addressed by the schedular rating criteria.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that 
there are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Further, the evidence fails to show that 
the disability picture created by the PTSD is exceptional or 
unusual.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record from April 2, 1977, to July 27, 1992, fails to show 
that the Veteran is unemployable due to service-connected 
disabilities.  In this regard, as noted above, although the 
Veteran's psychiatric disability affected his employment, the 
evidence of record does not suggest he was unemployable from 
April 2, 1977, to July 27, 1992, due to his PTSD disability.  
In fact, the Veteran maintained employment, either on a full-
time or part-time basis, during this period.  Therefore, the 
Board finds that no further consideration of a TDIU is 
warranted.  

VA's Duties to Notify and Assist - Early Effective Date for 
TDIU Claim

As noted, as provided for by the VCAA, the VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim, or to assist the veteran in developing 
evidence to substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Further, the Court has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him or her with VCAA 
notice of the laws and regulations governing effective dates, 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).

As the Veteran's claim of entitlement to an early effective 
date for a TDIU is rendered moot herein.  As such, no 
discussion of VA's duty to notify or assist is necessary.

Merits of the Early Effective Date for TDIU Claim

Initially, by way of history, the Board notes that in a June 
1996 rating decision, the RO granted a TDIU effective from 
April 1, 1996.  In his August 1996 notice of disagreement 
(NOD) (see August 1996 "Appeal to the Board," VA Form 9), 
the Veteran disagreed with the effective date assigned for 
the TDIU, the Veteran raised for the first time the issue of 
CUE in 1984 and 1985 decisions wherein the RO had denied a 
rating higher than 30 percent for his PTSD.  The Veteran also 
indicated that his CUE claim was predicated on his attempt to 
establish an effective date in March 1984 for his TDIU.  In a 
November 1999 decision, the Board determined that CUE was not 
committed in September 1984, August 1985, and October 1985 
decisions that denied a rating higher than 30 percent for the 
PTSD.  The Board also assigned an earlier effective date of 
August 24, 1993, for the TDIU.  See also May 2000 Rating 
Decision.  The Veteran subsequently filed a motion for 
reconsideration of the Board's November 1999 decision.  The 
Board denied his motion in April 2000.  He then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  On April 17, 2001, the Court 
vacated the Board's November 1999 Decision with regard to 
inter alia  an effective date earlier than August 23, 1994, 
for a TDIU, and granted VA's unopposed motion to remand the 
case for readjudication due to the recent enactment of the 
VCAA.

In a July 2002 Decision, the Board dismissed the Veteran's 
CUE claims on the basis that the Board's November 1999 
Decision was "vacated by a court of competent jurisdiction 
and is not subject to revision on the basis of CUE" since 
"there is no final decision for the Board to review on the 
basis of [CUE]."  In July 2002 and April 2003 Remands, the 
Board remanded the claim for an effective date prior to 
August 24, 1993, for the TDIU, to comply with the provisions 
of the VCAA.  The case was returned to the Board after such 
development was completed.  In a May 2005 Decision, the Board 
denied entitlement for an effective date earlier than August 
24, 1993, for a TDIU.  The Veteran was notified of his 
appellate rights, but he did not appeal the Board's May 2005 
Decision to the Court.  Because the Veteran did not appeal 
the Board's May 2005 decision, such decision became final.  
38 U.S.C.A. §§ 5104, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1104 (2005) (current version 2009).     

The Board also notes that in a May 2007 "Statement in 
Support of Claim," VA Form 21-4138, the Veteran indicated 
that he was disagreeing with the effective date of the grant 
of a TDIU, and stated that the Board "remanded" the issue 
of "entitlement to an effective date earlier than August 24, 
1993, for a TDIU" in the May 2005 Board Decision.  The RO 
construed this statement as a notice of disagreement 
regarding an early effective date for a TDIU, and developed 
the claim as such.  See October 2008 SOC; December 2008 
"Appeal to Board," VA Form 9; April 2009 SSOC; May 2009 
Veteran's Type-Written Statement (continuing his appeal 
regarding an earlier effective date for a TDIU).  However, as 
noted, review of the record reveals that the issue of 
entitlement for an effective date earlier than August 24, 
1993, for a TDIU was previously denied in the May 2005 Board 
Decision.  Thus, the Board construes the Veteran's May 2007 
statement/disagreement as a free-standing claim for an early 
effective date for TDIU.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  Once 
a decision that establishes an effective date becomes final, 
the only way that such a decision can be revised is if it 
contains CUE; any other result would vitiate the rule of 
finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When 
such a freestanding claim is raised, such an appeal should be 
dismissed.  Rudd, at 299-300.  Neither the Veteran nor his 
representative has alleged any CUE as to the May 2005 Board 
Decision.  

Based on the procedural history of this case, the Board has 
no alternative but to dismiss the appeal without prejudice to 
the Veteran's filing a CUE claim.  See also Sabonis v. Brown, 
6 Vet. App. 426 (1994) (where the law is dispositive, the 
claim must be denied due to an absence of legal entitlement). 

Lastly, the Board notes that although the Veteran initially 
claimed CUE with regard to his early effective date claim for 
a TDIU (see August 1996 "Appeal to the Board," VA Form 9) 
(of which the effective date was established by a June 1996 
rating decision and an earlier effective date of August 24, 
1993, was granted in a November 1999 Board Decision), the 
Court vacated the Board's November 1999 Decision with regard 
to an effective date earlier than August 23, 1994, for a 
TDIU.  In a July 2002 Decision, the Board dismissed the 
Veteran's CUE claims on the basis that the Board's November 
1999 Decision was "vacated by a court of competent 
jurisdiction and is not subject to revision on the basis of 
CUE" since "there is no final decision for the Board to 
review on the basis of [CUE]."  








	(CONTINUED ON NEXT PAGE)




Neither the Veteran nor his representative have claimed CUE 
in regard to the unappealed May 2005 Board Decision that 
denied entitlement to an effective date prior to August 24, 
1993.  Therefore, the issue is dismissed as discussed above.  


ORDER

Prior to July 29, 1992, and as early as April 2, 1975, 
entitlement to an increased initial rating of 70 percent 
disabling, but no higher, for service-connected PTSD is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

The claim of entitlement to an effective date earlier than 
August 24, 1993, for a TDIU is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


